NOTICE: NOT FOR OFFICIAL PUBLICATION.
  UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                  AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                     IN THE
              ARIZONA COURT OF APPEALS
                                 DIVISION ONE


                               In re the Matter of:

                     DENISE J. SCOTT, Petitioner/Appellee,

                                         v.

                 ZACHARY T. SCOTT, Respondent/Appellant.

                            No. 1 CA-CV 22-0155 FC
                                FILED 12-8-2022


            Appeal from the Superior Court in Maricopa County
                            No. FC2010-090383
            The Honorable Paula A. Williams, Judge Pro Tempore

                                   AFFIRMED


                                    COUNSEL

Crider Law, PLLC, Mesa
By Brad J. Crider
Counsel for Respondent/Appellant

Donald Stewart, PC, Chandler
By Heather N. Peláez, Benjamin H. Cunningham
Counsel for Petitioner/Appellee
                              SCOTT v. SCOTT
                             Decision of the Court



                      MEMORANDUM DECISION

Vice Chief Judge David B. Gass delivered the decision of the court, in which
Presiding Judge Samuel A. Thumma and Judge Cynthia J. Bailey joined.


G A S S, Vice Chief Judge:

¶1            In 2021, husband challenged a 2013 qualified domestic
relations order (QDRO) arising out of a 2010 dissolution decree. After an
evidentiary hearing, the superior court denied his petition. Husband
appeals the denial. We affirm.

               FACTUAL AND PROCEDURAL HISTORY

¶2           In December 2010, the superior court entered a decree
dividing the parties’ property, including their three retirement accounts.
Husband retained his two retirement accounts, and wife retained her one
retirement account.

¶3            In June 2013, after a failed reconciliation attempt, the parties
prepared the QDRO. The QDRO reallocated some of husband’s retirement
accounts to give wife fifty percent of husband’s deferred retirement option
plan benefits and $1,000 of husband’s monthly retirement benefits. The
parties signed and notarized the QDRO, and the superior court approved
it.

¶4           Almost eight years later, in 2021, husband filed the petition
challenging the QDRO. Husband sought relief based on events occurring
when the parties were attempting to reconcile. Specifically, husband had
placed an advertisement on Craigslist he did not want publicly disclosed.
In his petition, husband alleged he signed the QDRO because wife
threatened to publicly expose personal information about him. In 2021,
husband’s petition alleged wife’s 2013 threat constituted coercion resulting
in a fraud on the court. Wife moved to dismiss husband’s petition as
untimely, which the superior court denied.

¶5            Both parties testified at an evidentiary hearing on husband’s
petition. At that hearing, husband abandoned his enforcement, contempt,
and general fraud claims, saying he was only “proceeding upon fraud o[n]
the court” because “there is no time limitation.” During the hearing, wife
orally moved to dismiss the petition as untimely, which the superior court


                                      2
                             SCOTT v. SCOTT
                            Decision of the Court

denied. The superior court later denied husband’s petition, saying husband
“failed to meet his burden of proof.”

¶6            Husband timely appealed. This court has jurisdiction under
article VI, section 9, of the Arizona Constitution, and A.R.S.
§§ 12-120.21.A.1, -2101.A.2.

                                 ANALYSIS

¶7            Husband argues the superior court “disregarded critical and
undisputed evidence” in finding he failed to prove he signed the QDRO
because of coercion and duress. Husband contends the evidence establishes
wife committed fraud on the court by using “the courts to effectuate”
extortion by coercing him to sign the QDRO. To support his argument,
husband relies on testimony from the evidentiary hearing, some of which
wife disputes.

¶8            This court reviews factual findings for abuse of discretion and
reverses only when clearly erroneous. In re Marriage of Gibbs, 227 Ariz. 403,
406, ¶ 6 (App. 2011). If evidence supports a finding, the finding is clearly
erroneous only if, after considering the evidence, this court has a “definite
and firm conviction” the superior court erred. State v. Burr, 126 Ariz. 338,
339 (1980). This court does “not reweigh the evidence but defer[s] to the
[superior] court’s determinations of witness credibility and the weight
given to conflicting evidence.” Lehn v. Al-Thanayyan, 246 Ariz. 277, 284, ¶ 20
(App. 2019).

¶9            “Fraud on the court is a variety of extrinsic fraud.” McNeil v.
Hoskyns, 236 Ariz. 173, 176, ¶ 14 (App. 2014). A judgment resulting from a
fraud on the court may be set aside “[w]hen a party obtains a judgment by
concealing material facts and suppressing the truth with the intent to
mislead the court.” Cypress on Sunland Homeowners Ass’n v. Orlandini, 227
Ariz. 288, 299, ¶ 42 (App. 2011).

¶10           The evidence here does not leave us with a “definite and firm
conviction” the superior court erred. See Burr, 126 Ariz. at 339. Nothing wife
did constituted an intentional act or conduct preventing husband from
having a “fair submission of the controversy.” See Bates v. Bates, 1 Ariz. App.
165, 169 (1965). Indeed, if the events constituted fraud on the court, husband
participated in them. If husband believed the QDRO was the result of
duress, coercion, extortion, and blackmail, husband could have challenged
the QDRO at any point after the parties filed it. And wife’s alleged coercion
does not constitute fraud on the court because the parties did not
manufacture the QDRO with the intent to deceive the court. See Alvarado v.


                                      3
                             SCOTT v. SCOTT
                            Decision of the Court

Thomson, 240 Ariz. 12, 16, ¶ 17 (App. 2016). The QDRO in fact reflected their
agreement.

¶11            Though true the superior court could have weighed and
assessed the conflicting evidence differently, it did not. Based on the
conflicting testimony, the superior court could properly conclude husband
failed to meet his burden of proof.

¶12            Last, husband waived his claims the QDRO was void under
A.R.S. §§ 25-318.A and -327.B. Absent extraordinary circumstances, a party
cannot raise an error on appeal not raised in the superior court or in its
opening brief. Trantor v. Fredrikson, 179 Ariz. 299, 300 (1994). True, husband
mentioned § 25-318.A in his opening brief. But not until his reply did he
argue: (1) the superior court did not expressly find the QDRO division fair
and equitable under § 25-318.A; and (2) the QDRO is void under A.R.S.
§ 25-327.B. Accordingly, husband waived the arguments. See id.

¶13         Because we resolve the appeal in wife’s favor on the merits,
we do not address wife’s challenge to the timeliness of husband’s petition.

                     ATTORNEY FEES AND COSTS

¶14            Wife requests attorney fees and costs on appeal under A.R.S.
§§ 25-324, 12-349, and under ARCAP 21 and 25. This court may award
attorney fees after considering the financial resources and reasonableness
of the parties’ legal positions. See A.R.S. § 25-324.A. After considering the
relevant factors, we exercise our discretion and decline to award wife
attorney fees. Because wife is the prevailing party, we award her costs upon
compliance with ARCAP 21.

                               CONCLUSION

¶15           We affirm.




                           AMY M. WOOD • Clerk of the Court
                           FILED: AA



                                         4